Title: Thomas Jefferson to John Barnes, 21 December 1818
From: Jefferson, Thomas
To: Barnes, John


          
            Monticello
Dec. 21. 18.
          
          I thank you, dear Sir, for your settlement with Gales and Seaton for me, and I now inclose you 7. Dollars reimbursement in Richmond bills, which I hope may be readily disposed of with you.
          I find myself quite restored in health and strength and feel much indebted to my friends for the their solicitudes and enquiries on the occasion. to yourself I tender assurances of my constant friendship & respect
          Th: Jefferson
        